OPINION
WILSON, Justice.
Summary judgment for defendant was rendered in appellant’s suit to set aside a trustee’s sale and deed. Appellee filed a counterclaim for possession and for the alleged rental value of the property.
Appellant’s first point is that the judgment was erroneous because there exist “genuine issues of fact”. The other point is that “there is a material fact issue as to the rental value of the property” for which judgment was rendered against appellant.
The only issue of material fact referred to in the brief of appellant, other than those as to which appellant filed admissions, is that of the rental value.
Appellee has filed a remittitur in this court of the entire amount of the judgment for rental damages. Under the format of appellant’s brief there is no issue to decide.
The judgment of the trial court is reformed to delete the $1689.00 damages, and as reformed is affirmed.
Reformed and affirmed.